Citation Nr: 1503092	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-29 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an effective date prior to March 12, 2010, for the grant of service connection for right ear hearing loss.  

2.  Entitlement to an effective date prior to March 12, 2010, for the grant of service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

The Veteran served on active duty from March 1965 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Des Moines, Iowa.  

The Board notes that, in addition to the paper claims file, there are paperless claims files located on Virtual VA and the Veterans Benefit Management System (VBMS) that are associated with the Veteran's appeal.  A review of VBMS reveals no data relevant to this Veteran, while the documents on Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal, with the exception of a June 2014 statement from the Veteran's representative.  


FINDINGS OF FACT

1.  In a final rating decision issued in September 2001, the RO denied service connection for bilateral hearing loss and tinnitus.  

2.  On March, 12, 2010, VA received the Veteran's petition to reopen his claims of entitlement to service connection for hearing loss and tinnitus.

3.  The Veteran did not file a formal or informal claim to reopen his previously denied claim for service connection for right ear hearing loss or tinnitus after the September 2001 rating decision and prior to March 12, 2010.



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 12, 2010, for the grant of service connection for right ear hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.400 (2014).

2.  The criteria for an effective date prior to March 12, 2010, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

As relevant to the Veteran's underlying service connection claims, VA satisfied its duty to notify under the VCAA.  Specifically, a March 2010 letter, sent prior to the initial decision issued in September 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Thereafter, the Veteran appealed with respect to the propriety of the assigned effective date of his right ear hearing loss and tinnitus from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for right ear hearing loss and tinnitus was granted and effective dates were assigned in the September 2010 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned effective dates, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Pertinent to the duty to assist, the Board notes that the relevant medical evidence was reviewed by the RO in connection with the adjudication of the Veteran's service connection claims.  In addition, as discussed below, because the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date of receipt of his application to reopen for service connection, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already of record.  Indeed, there is no outstanding information or evidence that would help substantiate the Veteran's earlier effective date claims.  In this regard, VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004). 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

The Veteran is seeking an effective date prior to March 12, 2010, for the grant of service connection for right ear hearing loss and tinnitus, which were awarded in the September 2010 rating decision on appeal.  Specifically, he asserts that the effective date should be the date of his initial claim for service connection, e.g., March 30, 1998, because the evidence on which the RO based the grant of service connection for right ear hearing loss and tinnitus was available when he filed his initial claim.  See October 2010 Veteran statement.  

The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  Specifically, under 38 C.F.R. 
§ 3.400(q)(1)(ii), the effective date based on new and material evidence other than service department records received after the final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(r), the effective date based on a reopened claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  

The Court has explained that, in an original claim for service connection, the date entitlement arouse is governed by the date the claim is received, not the date of the medical evidence submitted to support a particular claim.  See McGrath v. Gober, 14 Vet. App. 28 (2000).  Where a prior unappealed decision becomes final and binding on a Veteran, the effective date of a subsequent award of service connection is the date of receipt of a reopened claim, not the date of receipt of the original claim.  Sears v. Principi, 16 Vet. App. 244 (2002); Melton v. West, 13 Vet. App. 442 (2000). 

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).

The basic facts in this case are not in dispute.  The Veteran initially filed a claim for service connection for hearing loss and tinnitus, among other disabilities, which was received by VA on March 30, 1998.  The Veteran's hearing loss and tinnitus claims were denied in a July 1998 rating decision on the basis that there was no medical evidence of record showing a current hearing loss or tinnitus disability.  Thereafter, such claims were reconsidered based on Section 7 of the VCAA.  Specifically, such provides that, if a claim that was denied as not well grounded became final between July 14, 1999, and November 9, 2000, it may be readjudicated under the VCAA "as if the denial or dismissal had not been made," provided a timely request is filed by the claimant or on the Secretary's own motion.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1343-44 (Fed. Cir. 2003).  If there was a request made by the claimant, that request had to be filed by the claimant no later than two years after the date of the enactment of the VCAA, i.e., not later than November 9, 2002.  In the instant case, it appears that the Veteran's claims were reconsidered based on the Secretary's own motion in a September 2001 rating decision.

Specifically, in a September 2001 rating decision, the RO reconsidered the Veteran's claims under the provisions of the VCAA but continued to deny his claims because there was no medical evidence of a current hearing loss or tinnitus disability.  No further communication, including a notice of disagreement, regarding the Veteran's hearing loss and tinnitus claims was received within the one year appeal period following the issuance of the September 2001 rating decision and no other exception to finality is applicable, i.e., no new and material evidence was received within one year and no relevant service department records have been received since the issuance of the September 2001 rating decision.  See 38 C.F.R. 
§ 3.156(b), (c).  

In this regard, the Board acknowledges that the September 2001 rating decision could also be vitiated by a finding of clear and unmistakable (CUE) in that decision (see Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as one of three exceptions to the rules regarding finality and effective dates); however, no such claim has been raised here.  Specifically, while the Veteran alleged CUE in the July 1998 rating decision in an April 2011 statement, and such was adjudicated and denied in an August 2012 rating decision, he has not alleged CUE in the September 2001 rating decision.  A CUE claim requires some degree of specificity not only as to what the alleged error is, but-unless it is the kind of error that, if true, would constitute CUE on its face-persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  In the instant case, while the Veteran has generally contended that he should be awarded an effective date of March 1998 is warranted as the evidence on which the RO based the grant of service connection for right ear hearing loss and tinnitus was available when he filed his initial claim, he has not alleged CUE, and such contentions do not reflect the type of specificity need to sufficiently raise such a claim, in the September 2001 rating decision. 

Accordingly, the September 2001 rating decision is final.  See 38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2001) [(2014)].
  
Thereafter, on March 12, 2010, VA received the Veteran's petition to reopen his claims for hearing loss and tinnitus, as well as a private audiogram which contained evidence of bilateral hearing loss.  The Veteran was subsequently afforded a VA audiological examination in September 2010 where he reported having tinnitus and objective examination revealed bilateral hearing loss (see 38 C.F.R. § 3.385).  Notably, the September 2010 VA examiner opined that the Veteran's right ear hearing loss and tinnitus are at least as likely as not a result of his military noise exposure, but provided a negative nexus opinion regarding his left ear hearing loss.  

Based upon the September 2010 VA examination, the RO issued the September 2010 rating decision, in which the RO reopened the Veteran's claims and awarded service connection for right ear hearing loss and tinnitus, effective March 12, 2010, the date VA received his petition to reopen the previously denied claims.  

In his statements of record, the Veteran has asserted that the effective date for the grant of service connection for right ear hearing loss and tinnitus should be the date VA received his original claim, i.e., March 30, 1993.  However, as discussed above, his claims were adjudicated by the RO in a final rating decision issued in September 2001.  Importantly, the Board finds that there is no document of record that can be construed as a formal or informal claim for service connection for hearing loss and/or tinnitus that was received after the final September 2001 denial, but prior to the receipt of the March 12, 2010 claim.  

In this regard, the Board notes that, in January 2002, the Veteran's Congressman contacted VA on behalf of the Veteran requesting that his claim involving testicular cancer be reconsidered.  However, in January 2003, VA informed the Veteran's Congressman of the procedural history of the Veteran's previously denied claims, including hearing loss and tinnitus, as well as the need for new and material evidence to reopen those claims.  Because the January 2002 statement from the Veteran's Congressman did not mention the previously denied claims involving hearing loss or tinnitus, the Board finds that such statement does not constitute an informal claim seeking service connection for those disabilities.  See 38 C.F.R. 
§ 3.155(a).  Moreover, the Board notes that, following the January 2003 letter requesting new and material evidence to reopen the previously denied claims, no subsequent communication or evidence was received from the Veteran until the March 12, 2010 petition to reopen the previously denied claims.  

Consequently, given the finality of the September 2001 rating decision, any prior claim for benefits was finally resolved, and, thus, cannot serve as the basis for the award of an earlier effective date. 

Based on the analysis above and after reviewing the totality of the evidence, the Board finds that the effective date for the grant of service connection for right ear hearing loss and tinnitus has been appropriately assigned as the date of claim to reopen after the final disallowance of the claim, i.e., March 12, 2010.  See 38 C.F.R. § 3.400 (r).  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by law from assigning an effective date prior to March 12, 2010, for the grant of service connection for right ear hearing loss and tinnitus.  Accordingly, the preponderance of the evidence is against the claim for an effective date prior to March 12, 2010 for the award of service connection for such disabilities, and, as such, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

An effective date prior to March 12, 2010, for the grant of service connection for tinnitus is denied.

An effective date prior to March 12, 2010, for the grant of service connection for right ear hearing loss is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


